 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3808 
 
AN ACT 
To require any Federal or State court to recognize any notarization made by a notary public licensed by a State other than the State where the court is located when such notarization occurs in or affects interstate commerce. 
 
 
1.Short titleThis Act may be cited as the Interstate Recognition of Notarizations Act of 2010.  
2.Recognition of notarizations in Federal courtsEach Federal court shall recognize any lawful notarization made by a notary public licensed or commissioned under the laws of a State other than the State where the Federal court is located if— 
(1)such notarization occurs in or affects interstate commerce; and  
(2) 
(A)a seal of office, as symbol of the notary public’s authority, is used in the notarization; or  
(B)in the case of an electronic record, the seal information is securely attached to, or logically associated with, the electronic record so as to render the record tamper-resistant.  
3.Recognition of notarizations in State courtsEach court that operates under the jurisdiction of a State shall recognize any lawful notarization made by a notary public licensed or commissioned under the laws of a State other than the State where the court is located if— 
(1)such notarization occurs in or affects interstate commerce; and  
(2) 
(A)a seal of office, as symbol of the notary public’s authority, is used in the notarization; or  
(B)in the case of an electronic record, the seal information is securely attached to, or logically associated with, the electronic record so as to render the record tamper-resistant.  
4.DefinitionsIn this Act: 
(1)Electronic recordThe term electronic record has the meaning given that term in section 106 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7006).  
(2)Logically associated withSeal information is logically associated with an electronic record if the seal information is securely bound to the electronic record in such a manner as to make it impracticable to falsify or alter, without detection, either the record or the seal information.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
